DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Independent Claim 1 requires that the fuel cell system comprises distinct first and second fuel cell stacks, wherein a supply passage is connected to an inlet of oxidant gas in the first fuel cell stack, and further wherein a discharge passage is connected to an outlet of oxidant gas in the second fuel cell stack. Independent also Claim 1 requires (1) an introduction unit configured to introduce water, in the oxidant gas flowing through the discharge passage, into the supply passage, and (2) a controller configured to both perform refresh control of the first fuel cell stack by lowering the voltage of the first fuel cell stack and operate, during the refresh control, the introduction unit while keeping the second fuel cell stack in an electric power generation state.
In other words, independent Claim 1 requires the presence of an introduction unit which is bridged, either physically or functionally, between two distinct fuel cell stacks (i.e. the first and second fuel cell stacks) such that water stemming from the discharge passage of one fuel cell stack (i.e. the 

Matsusue et al. (US 2015/0125772) generally discloses a fuel cell system comprising a fuel cell (20) comprising oxidant supply/discharge passages, a humidifier (35) which introduces water from a discharge passage into a supply passage, and a controller (60) (Abstract, Figure 1, [0038]-[0042], [0051]). Matsusue teaches that the controller is configured to perform a refresh control operation when it is deemed necessary to remove impurities (i.e. oxide coating films) from the surface of the fuel cell catalyst, wherein the refresh control involves lowering the voltage of the fuel cell itself ([0082]-[0083]).
Park et al. (US 2010/0136377) generally discloses a fuel cell system comprising a controller which is configured to perform refresh control operations, wherein the refresh control involves modulating the voltage of a fuel cell via modulation of oxidant supply to the fuel cell (Abstract, Figure 1, Figure 3, [0041]-[0050]). Park further teaches that impurities (formed/present as a result of the refresh control) within the fuel cell may be removed therefrom via increasing the amount of oxidant supplied to the fuel cell during refresh control ([0047]-[0049]).
Matsusue (JP 2012-185968) generally discloses a fuel cell system comprising a controller which is configured to perform refresh control operations (to remove oxide films and impurities from the fuel cell catalyst), wherein the refresh control involves lowering the voltage of the fuel cell via lowering the supply of oxidant to the fuel cell ([0044]-[0047]). Matsusue teaches that water is formed as a consequence of the refresh control, and further, that said water is utilized as a means of washing away 

However, while said prior art references teach a plurality of features implicit to the instantly claimed fuel cell system of Claim 1 (e.g. refresh control via the lowering of a fuel cell voltage, humidification of oxidant being supplied to a fuel cell, the use of oxidant and water to remove catalyst impurities during refresh control, etc.), said prior art references neither teach nor obviate (1) using a humidifier which is bridged, either physically or functionally, between two distinct fuel cell stacks such that water stemming from the discharge passage of one fuel cell stack is able to be introduced into the supply passage of the other fuel cell stack or (2) a controller configured to both perform refresh control of a first fuel cell stack by lowering the voltage of the first fuel cell stack and operate, during the refresh control, a humidifier (bridged in the aforementioned manner) while keeping a second fuel cell stack in an electric power generation state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729